NUMBER 13-12-00179-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                    IN RE SHAMOUN & NORMAN, LLP,
                 GREGORY SHAMOUN, AND BRIAN NORMAN


                         On Petition for Writ of Mandamus.


                           MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

       Relators, Shamoun & Norman, LLP, Gregory Shamoun, and Brian Norman, have

filed a petition for writ of mandamus in which they contend that respondent, the Honorable

Mario Ramirez, presiding judge of the 332nd Judicial District Court of Hidalgo County,

Texas, abused his discretion, leaving relators without an adequate appellate remedy, by

denying an Agreed Motion to Transfer Venue filed by relators and real party in interest,

Robert Yarto.

       1
          See TEX. R. APP. P. 52.8(d) (“When denying [mandamus] relief, the court may hand down an
opinion but is not required to do so.”).
      Having reviewed and fully considered relators’ petition, this Court is of the opinion

that relators have not shown themselves entitled to the relief sought and that the petition

should be denied. See TEX. R. APP. P. 52.8(a). Accordingly, relators’ petition for writ of

mandamus is DENIED.


                                                        PER CURIAM

Delivered and filed the
4th day of June, 2012.




                                            2